Citation Nr: 0603850	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  96-37 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for genitourinary 
disability manifested by post-void dribbling and claimed 
as a prostate disorder.

2.  Entitlement to an initial rating in excess of 20 
percent for the residuals of a diskectomy and laminectomy 
at L5-S1.

3.  Entitlement to a rating in excess of 40 percent 
rating for the service-connected residuals of a 
diskectomy and laminectomy at L5-S1 for the period from 
September 23, 2002, through the present.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1979 to October 1995.

In November 1998, the veteran had a hearing before the 
undersigned Veterans Law Judge.  Thereafter (March 1999), 
the Board of Veterans' Appeals (Board) remanded the case 
for further development.  

In May 2003, following the requested development, the RO 
confirmed and continued its denial of entitlement to 
service connection for a prostate condition or other 
genitourinary disorder.  

By a rating action in July 2004, the RO granted 
entitlement to service connection for erectile 
dysfunction and assigned a noncompensable rating, 
effective October 12, 1995.  However, the RO continued 
its denial of entitlement to service connection for other 
genitourinary disability, claimed as a prostate disorder.  

In May 2004, the RO also raised the veteran's rating from 
20 percent to 30 percent for the residuals of a 
diskectomy and laminectomy at L5-S1, effective 
September 26, 2003.  However, in a July 2005 rating 
action, the RO found that such increase had been the 
result of clear and unmistakable error.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3. 105(a) (2005).  
Consequently, the RO restored the 20 percent rating, 
effective August 1, 2005.  

Thereafter, the case was returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  Genitourinary disability manifested by post-void 
dribbling and claimed as a prostate disorder was first 
manifested years after service; and the preponderance of 
the competent evidence of record is negative for any 
relationship to service or to the veteran's service-
connected low back disability.

2.  The residuals of the residuals of a diskectomy and 
laminectomy at L5-S1 consist primarily of daily radiating 
pain, muscle spasms, limitation of motion, and impaired 
ankle jerk and are productive of severe impairment.

3.  For the period from September 23, 2002, through the 
present, the veteran's service-connected residuals of a 
diskectomy and laminectomy at L5-S1, have continued to be 
productive of severe impairment without demonstrated 
incapacitating episodes, unfavorable ankylosis, or 
neurologic disability, such as bowel or bladder 
impairment.

4.  For the period from September 23, 2002, through the 
present, the veteran's service-connected residuals of a 
diskectomy and laminectomy at L5-S1, have been manifested 
by thoracolumbar flexion to 50 degrees and a combined 
range of thoracolumbar spine motion of 160 degrees.  


CONCLUSIONS OF LAW

1.  Genitourinary disability, manifested by post-void 
dribbling and claimed as a prostate disorder, is not the 
result of disease or injury incurred in or aggravated by 
service, nor is it proximately due to or chronically 
worsened by service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310(a) (2005).

2.  The criteria for an initial 40 percent rating for the 
service-connected residuals of a diskectomy and 
laminectomy at L5-S1, have been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5293 
(effective April 1, 1946, through September 22, 2002).

3.  For the period from September 23, 2002, through the 
present, the criteria for a rating in excess of 40 
percent rating for the service-connected residuals of a 
diskectomy and laminectomy at L5-S1, have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, DC 5293 (effective September 23, 2002, 
through September 25, 2003), DC 5243 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether the VA has met 
its statutory duty to assist the veteran in the 
development of his claims.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

In a letter, dated in December 2002, the RO notified the 
veteran of the information and evidence necessary to 
substantiate his claim for VA benefits.  

The RO informed the veteran that in order to establish 
service connection for a particular disability, the 
evidence had to show that the veteran currently had the 
claimed condition, as well as a reasonable possibility 
that such condition was related to service.  

The VA noted that in order to establish entitlement to an 
increased evaluation for a service-connected disability, 
the evidence had to show that such disability had 
increased in severity.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of 
record that was necessary to substantiate the veteran's 
claims; (2) the information and evidence that the VA 
would seek to provide, such as records held by Federal 
agencies; (3) the information and evidence that the 
veteran needed to provide, such as employment records and 
records of his treatment by private health care 
providers; and (4) the need to furnish the VA any other 
information or evidence in the veteran's possession that 
pertained to his claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In particular, the RO requested record of recent 
treatment for his claimed conditions.  The RO also 
requested the name and address of the physician who 
explained the connection between the veteran's low back 
disability and his post-voiding dribble.  Finally, the RO 
requested that the veteran complete and return medical 
release forms, particularly with respect to D. M., M.D.

However, the RO noted that it was ultimately the 
veteran's responsibility to make sure that it received 
all of the evidence necessary to support his claim.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  They also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. 
Principi, 18 Vet. Appl 112 (2004).  

In this case, however, such notice was not sent to the 
veteran until well after the initial rating decision in 
May 1996.  Nevertheless, any defect with respect to the 
timing of that notice was harmless error.  

Indeed, the foregoing notices complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Moreover, the Statement of the Case (SOC), issued in 
August 1996 and the  Supplemental Statements of the Case 
(SSOC's), issued in January 1998, October 1999, July 
2001, May 2003, May 2004, and July 2005, as well as a 
copy of the Board's March 1999 remand notified the 
veteran and his representative of the evidence needed to 
establish the benefits sought.  Indeed, the SSOC issued 
in May 2003 set forth the relevant text of 38 C.F.R. 
§ 3.159.  

The SOC and SSOC's also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

After reviewing the record, the Board finds that the VA 
has met its duty to assist the veteran in the development 
of evidence necessary to support his claims.  It appears 
that all relevant evidence identified by the veteran has 
been obtained and associated with the claims folder.  In 
this regard, he has not identified any further 
outstanding evidence (that has not been sought by the 
VA), which could be used to support any of his claims.  

Given the efforts by the RO to develop the record, there 
is no reasonable possibility that further development 
would lead to any additional relevant evidence with 
respect to any issue on appeal.  As such, further action 
is unnecessary in order to meet the VA's statutory duty 
to assist the veteran in the development of that issue.  
See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Therefore, there is no prejudice to the veteran due to a 
failure to assist him with the claims of entitlement to 
service connection for genitourinary disability, claimed 
as a prostate disorder and of entitlement to an initial 
rating in excess of 20 percent for the residuals of a 
diskectomy and laminectomy.  See Mayfield v. Nicholson, 
No. 02-1077 (Fed. Cir. April 14, 2005) (discussing 
prejudicial error).  Accordingly, the Board will proceed 
to the merits of the appeal.  

II.  The Facts and Analysis

A.  Genitourinary Disability

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including 
the word chronic.  When the disease identity is 
established, there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during service 
(or in the presumptive period) is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted 
for a particular disability, there must be competent 
evidence of current disability (generally, a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to 
or the result of a disability for which service 
connection has already been established.  38 C.F.R. § 
3.310(a).  In this regard, the United States Court of 
Appeals for Veterans Claims (hereinafter Court) has 
stated that when a service-connected disorder causes an 
increase in disability to a non-service-connected 
condition, such an increase is to be treated as if 
service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The evidence shows that in service the veteran was 
treated on several occasions for genitourinary 
complaints.  In January 1983, he was treated for 
complaints of decreased urinary output associated with 
his treatment for hypertension.  In February 1984, he was 
treated for clinical prostatitis; and in April 1995, he 
was treated for post-void dribbling from a physiologic 
prostatic growth.  

From time to time since service, the veteran has 
continued to complain of post-void dribbling.  However, 
despite VA examinations in March 1996, December 1997, and 
February 2000, and treatment by the VA Genitourinary 
service on several occasions in 2000, a genitourinary 
disorder was not clinically identified until the VA 
examination in May 2001.  Although benign prostatic 
hyperplasia was diagnosed, there was no competent 
evidence of any relationship to service or to the 
veteran's service-connected low back disability.  

The only reports to the contrary come from the veteran.  
As a layman, however, he is only qualified to report on 
matters which are capable of lay observation.  He is not 
qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, 
without more, cannot be considered competent evidence of 
service connection.  Absent such evidence, service 
connection is not warranted.

B.  The Low Back

The veteran also seeks a rating in excess of 20 percent 
for his service-connected residuals of a diskectomy and 
laminectomy.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 
(2005).  

The percentage ratings represent, as far as can 
practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

Effective April 1, 1946, through September 22, 2002, a 20 
percent rating was warranted for intervertebral disc 
syndrome which was productive of moderate impairment and 
manifested by recurring attacks.  A 40 percent rating was 
warranted for intervertebral disc syndrome which was 
productive of severe impairment, manifested by recurring 
attacks with intermittent relief.  A 60 percent rating 
was warranted for intervertebral disc syndrome which was 
productive of pronounced impairment, manifested by 
persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the 
site of the diseased disc.  In such cases, there is 
little intermittent relief.  

The Board notes that the regulations pertaining to 
intervertebral disc syndrome were revised during the 
pendency of the veteran's appeal (See 67 Fed. Reg. 54345-
54349 (August 22, 2002)).  

Effective from September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) was rated 
either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the 
higher evaluation.  

A 20 percent rating was warranted for incapacitating 
episodes having a total duration of at least two weeks 
but less than four weeks during the past 12 months.  A 40 
percent rating was warranted for incapacitating episodes 
having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  A 60 percent 
rating was warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, DC 5293. 

For the purpose of evaluations under DC 5293, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. 
§ 4.71a, DC 5293, Note (1).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using 
criteria for the most appropriate orthopedic diagnostic 
code or codes.  Neurologic disabilities were to be 
separately evaluated using criteria for the most 
appropriate neurologic diagnostic code or codes.  38 
C.F.R. § 4.71a, DC 5293, Note (2). 

If intervertebral disc syndrome was present in more than 
one spinal segment, provided that the effects in each 
spinal segment were clearly distinct, each segment was to 
be evaluated on the basis of chronic orthopedic and 
neurologic manifestations or on the basis of 
incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, 
DC 5293, Note (3). 

Effective September 26, 2003, the VA again revised its  
rating schedule with respect to evaluating the veteran's 
intervertebral disc syndrome.  68 Fed. Reg. 51454 - 
51456 (August 27, 2003) (now codified as amended at 
38 C.F.R. § 4.71a, DC's 5235 - 5243) (2005)).  

Under the revised regulations, intervertebral disc 
syndrome is to be rated in one of two ways:  either on 
the basis of the total duration of incapacitating 
episodes noted above (now codified at 38 C.F.R. § 4.71a, 
DC 5243) or on the basis of the following general rating 
formula:

General Rating Formula for Diseases and Injuries of the 
Spine

The noted ratings may be assigned with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

A 20 percent rating is warranted when forward flexion of 
the thoracolumbar spine is greater than 30 degrees but 
not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or, there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis

A 40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is accomplished to 30 degrees or 
less; or, when there is favorable ankylosis of the entire 
thoracolumbar spine.

A 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.

In considering the changes, effective September 26, 2003, 
the Board notes that the regulations no longer required 
the orthopedic and neurologic manifestations to be 
evaluated separately and then combined.  Rather, any 
associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to 
be evaluated under an appropriate DC.  General Rating 
Formula for Diseases and Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  General 
Rating Formula for Diseases and Injuries of the Spine, 
Note (2).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth 
and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of 
the costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  General 
Rating Formula for Diseases and Injuries of the Spine, 
Note (5).  

Each disability of the thoracolumbar and cervical spine 
segments is to be separately evaluated, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  General Rating Formula for 
Diseases and Injuries of the Spine, Note (6).  

Where a law or regulation changes after the claim has 
been filed, but before the administrative or judicial 
process has been concluded, the version most favorable to 
the veteran applies unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the 
Secretary did so.  VAOGCPREC 7-2003.  The Board will 
therefore evaluate the veteran's service-connected spine 
disability under both the former and the current 
schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. 
App. 111, 117 (1997).  

The Board provided the veteran with the new regulatory 
criteria in the May 2003 and July 2005 SSOC's.  The 
veteran's representative submitted additional argument on 
his behalf in April and September 2005.  Therefore, there 
is no prejudice to the veteran in the Board adjudicating 
the claim.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as 
it relates to the adequacy of assigned disability 
ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the Court held that 38 C.F.R. § 4.40 required 
consideration of factors such as lack of normal 
endurance, functional loss due to pain and pain on use, 
specifically limitation of motion due to pain on use 
including that experienced during flare ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there 
must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history 
of the service-connected disability.  

The RO's May 1996 rating action granted entitlement to 
service connection for intervertebral disc syndrome with 
limitation motion of the lumbar spine and neuralgia of 
the sciatic nerve of the left lower extremity (now 
characterized as the residuals of a diskectomy and 
laminectomy) and assigned a 20 percent evaluation, 
effective October 12, 1995.  That was an initial rating 
award.  

When an initial rating award is at issue, a practice 
known as "staged" ratings may apply.  That is, at the 
time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran's service medical records show that in May 
1994, he underwent a partial hemi-laminectomy and 
microscopic disc surgery to repair a herniated nucleus 
pulposus at L5-S1.  Due to the residuals of that surgery, 
the veteran was medically retired from the service.  

Since service, the veteran's residuals of the veteran's 
hemi-laminectomy and diskectomy have primarily consisted 
of radiating low back pain, paravertebral muscle spasms, 
and decreased or absent ankle reflex.  The veteran has 
also demonstrated limitation of back motion.  However, he 
has been able to flex his lumbar spine to at least 40 
degrees (See the report of the VA examination performed 
in February 2000) and has a combined limitation of low 
back motion to at least 160 degrees (See the report of 
the VA examination performed in January 2004).  The 
examiners have variously characterized the veteran's 
level of low back impairment as at least moderate (See 
the report of the VA examination performed in January 
2004) and substantial (See the report of the VA 
examination performed in February 2000).  
Such manifestations more nearly reflect criteria for 
severe disability under the criteria in effect prior to 
September 23, 2003.  At the very least, the evidence both 
for and against the veteran's claim is in relative 
equipoise.  That is, there is an approximate balance of 
evidence both for and against the veteran's claim which 
does not satisfactorily prove or disprove the claim for 
an increased evaluation.  In such cases, all reasonable 
doubt is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Accordingly, an initial 
40 percent schedular rating for the veteran's service-
connected low back disability is warranted.

In arriving at this decision, the Board has considered 
the possibility of a still-higher evaluation under both 
the old and new criteria.  However, under the old 
criteria, there is no competent evidence that the 
veteran's low back disability is productive of any more 
than severe impairment.  Not only are there no reports of 
pronounced impairment, the preponderance of the evidence 
shows that since service connection for his low back 
disability was established, the veteran has had a normal 
posture and gait and no weakness or muscle atrophy.  
Moreover, there has been no competent evidence of sensory 
deficits, heat, discoloration, easy fatigability, and/or 
lack of coordination associated with his service-
connected low back disability.  As such, there is no 
schedular basis for a rating in excess 40 percent under 
the criteria in effect prior to September 23, 2002.  

Under the criteria which became effective September 23, 
2002, the veteran has not demonstrated any incapacitating 
episodes during the past 12 months as defined by VA 
criteria.  That evidence is also negative for any 
associated neurologic disability, such as bowel or 
bladder impairment.  Consequently, there is no schedular 
basis for a rating in excess of 40 percent under the 
criteria which became effective September 23, 2002.

Under the regulations which became effective September 
26, 2003, the record is negative for any competent 
evidence of unfavorable ankylosis of the lumbar spine.  
Indeed, he is able to flex his low back to 50 degrees and 
demonstrates a combined range of thoracolumbar spine 
motion to 160 degrees (report of January 2004 VA 
examination).  Moreover, the record continues to be 
negative for any competent evidence of incapacitating 
episodes under VA criteria or; neurologic abnormalities 
such as bowel or bladder impairment.  As such, the 
veteran cannot meet the schedular criteria for a rating 
in excess of 40 percent under the latest regulatory 
change.  

The Board has considered the possibility of staged 
ratings noted in Fenderson; however, the competent 
evidence of record shows that since October 12, 1995, the 
manifestations of the veteran's service-connected low 
back disability have been generally consistent with 
severe impairment under the criteria in effect when 
service connection became effective.  Since that 
disability does not meet the criteria for a rating in 
excess of 40 percent under any of the revised criteria, 
there is no basis to invoke the principle of staged 
ratings. 

Finally, the Board has considered the possibility of 
referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of 
an extraschedular rating for the veteran's service-
connected residuals of a diskectomy and laminectomy at 
L5-S1.  The evidence, however, does not show such an 
exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards in rating any of those disabilities.  38 C.F.R. 
§ 3.321(b)(1) (2005).  Rather, the record shows that the 
manifestations of those disabilities are those 
contemplated by the regular schedular standards.  

It must be emphasized that the disability ratings are not 
job specific.  They represent as far as can practicably 
be determined the average impairment in earning capacity 
as a result of diseases or injuries encountered incident 
to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of 
disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent competent evidence to the contrary, the Board 
finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1). 
ORDER

Entitlement to service connection for genitourinary 
disability, manifested by post-void dribbling and claimed 
as a prostate disorder, is denied.

Entitlement to an initial rating of 40 percent for the 
residuals of a diskectomy and laminectomy at L5-S1 is 
granted, subject to the law and regulations governing the 
award of monetary benefits.

For the period from September 23, 2002, through the 
present, entitlement to a rating in excess of 40 percent 
rating for the service-connected residuals of a 
diskectomy and laminectomy at L5-S1 is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


